Citation Nr: 0639463	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for 
scarring of the left wrist, post-operative flexor tendon and 
median nerve repair.

3.  Entitlement to an effective date earlier than August 24, 
2001 for the award of a 10 percent disability rating for a 
left wrist condition.

4.  Entitlement to a separate compensable disability rating 
for left median nerve impairment.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from March 1960 to February 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

A February 2002 VA examination of the left hand found that 
the veteran had a decreased ability to rotate his left thumb.  
A claim for a left thumb disability secondary to the service-
connected scar, left wrist, post-operative flexor tendon and 
median nerve repair is referred to the RO for appropriate 
action.   


FINDINGS OF FACT

1.  In a rating decision dated in January 2000, the RO denied 
the veteran's request to reopen a claim of entitlement to 
service connection for lumbosacral strain.

2.  The veteran did not perfect an appeal of the January 2000 
decision.

3.  The evidence received since the January 2000 decision is 
neither cumulative nor redundant, but does not bear directly 
and substantially upon the specific matter under 
consideration, and by itself and in connection with evidence 
previously assembled, is not so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
for service connection for lumbosacral strain.

4.  The veteran's scarring of the left wrist, post-operative 
flexor tendon and median nerve repair, is well healed and 
does not result in motion restriction of the wrist.
5.  In October 1964, the RO granted service connection for a 
scar, left wrist,
 post-operative flexor tendon and median nerve repair, and 
assigned a non-compensable evaluation, effective February 
1964.

6.  In August 2001, the veteran filed a claim for an 
increased rating for a scar, left wrist, post-operative 
flexor tendon and median nerve repair.

7.  In March 2002, the RO increased the veteran's evaluation 
for a scar, left wrist, post-operative flexor tendon and 
median nerve repair to 10 percent, effective August 24, 2001.

8.  There is no evidence that, prior to August 24, 2001, the 
veteran filed a claim for an increased rating for a scar, 
left wrist, post-operative flexor tendon and median nerve 
repair, and no evidence that at any point during the year 
prior to August 24, 2001, it was factually ascertainable that 
the veteran's scar, left wrist, post-operative flexor tendon 
and median nerve repair was 10 percent disabling.

9.  The left wrist has decreased grip strength and complaints 
of numbness.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  No new and material evidence has been received to reopen 
a claim for service connection for lumbosacral strain.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for scarring of the left wrist disability with painful motion 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71A, Diagnostic Code 5215 (2006); 38 C.F.R. § 4.118, 
Diagnostic Codes 7805-5215 (2006).

4.  The criteria for the assignment of an effective date 
earlier than August 24, 2001 for a 10 percent evaluation for 
a wrist condition have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

5... A disability rating of 10 percent for left median nerve 
impairment is warranted.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Code 8515 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
On March 31, 2006, the Court issued a decision in the appeal 
of Kent v. Nicholson, 20 Vet. App. 1(2006), which held that 
VA must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10.   




A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  Pelegrini at 120.

In February 2000, the RO provided the veteran with notice of 
the requirement of new and material evidence to reopen the 
previously disallowed claim for service connection for 
lumbosacral strain.  While this letter did not specifically 
inform the veteran of the evidence found lacking in the 
previous service connection claim, there was no prejudice to 
the veteran.  The October 1964 rating decision and the 
January 2000 rating decision as well as the September 2003 
statement of the case, stated that the evidence showed that 
the low back symptoms the veteran had in service were acute 
and transitory and no residuals were found in a post-service 
back examination in September 1964.  The veteran was 
therefore on notice as to the evidence found lacking in his 
service connection claim.  

In a September 2001 letter,  the RO notified the veteran of 
the evidence required to substantiate a claim for service 
connection.  This letter also advised the veteran of VA's 
duty to assist in the development of his service connection 
claim, including what evidence VA was responsible for 
obtaining and what evidence VA would assist him in obtaining, 
and advised the veteran to submit any relevant evidence in 
his possession.  Although notice regarding the evidentiary 
requirements of a claim for increased rating was not provided 
prior to the 2002 rating decision, the March 2002 rating 
decision and the September 2003 statement of the case 
informed the veteran of the applicable evidentiary 
requirements of a claim for an increased rating.    

The RO provided the veteran with notice of the evidence 
required to substantiate a claim for an earlier effective 
date in the June 2003 statement of the case  The June 2003 
statement of the case also advised the veteran of VA's duty 
to assist in obtaining evidence to substantiate the claim.  
Although the veteran was not specifically advised to submit 
pertinent evidence in his possession, the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims.  The RO has 
informed the appellant in the rating decisions and statement 
of the case of the reasons for the denial of his claims and, 
in so doing, informed him of the evidence that was needed to 
substantiate those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error). As noted above, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Under the circumstances of this case, where 
there has been substantial compliance with the applicable 
legislation and implementing regulations, the Board finds a 
remand would serve no useful purpose.  Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991). 

B.	Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of these claims.  The service medical records and 
pertinent post-service records identified by the veteran have 
been obtained and associated with the claims file.  The 
veteran has also been afforded VA examinations of the wrist 
and back.  As the veteran has not identified any relevant 
evidence that remains outstanding, the Board finds that the 
duty to assist has been satisfied in this case.

II.	Analysis of Claims

A.  Claim to Reopen

The veteran seeks to reopen a claim of entitlement to service 
connection for lumbosacral strain.

An October 1964 rating decision denied service connection for 
a back injury.  In that rating, the RO determined that there 
was no evidence of current back pathology.  In a January 2000 
rating decision, the RO denied the veteran's claim of 
entitlement to service connection for lumbosacral strain. The 
RO found that there was no evidence of treatment for a back 
condition since discharge from active service.

The veteran did not perfect an appeal of the January 2000 
rating decision.  Because the veteran did not timely appeal 
the decision to the Board, the January 2000 rating decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2000).

The veteran sought to reopen his claim for service connection 
for lumbosacral strain by submitting an application for 
compensation on August 24, 2001.  A claim that is subject to 
a prior denial may be reopened if new and material evidence 
is received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  

A claim that is the subject of a prior denial may be reopened 
if new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002);  Evans 
v. Brown, 9 Vet. App. 273 (1996).

For claims received prior to August 29, 2001, as is the case 
here, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156 (2001).

The Board notes that for claims filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. 5108; 38 C.F.R. 3.156(a) (2006).

New evidence received since the January 2000 rating decision 
includes private outpatient medical records dated from 1981 
to 1996 and a report of a February 2002 VA examination.  
These records reflect treatment for low back strain.  Medical 
records dated in 1981 contain notations of a work-related 
injury and a diagnosis of low back strain.  While these 
records do show that the veteran was treated for a low back 
disability many years after service, they do not in any way 
relate the injury to service.  There remains no medical nexus 
opinion of record in favor of the claim.

A report of a 2002 VA examination reflects that the veteran 
reported injuring his back during service.  He complained of 
post-service flare-ups of back pain lasting three or four 
days at a time.  The examiner diagnosed spondylosis and 
degenerative disc disease of the lumbar spine.  The examiner 
did not relate this condition to service.  

The Board finds that this evidence is new, as it is neither 
cumulative nor redundant.  The Board does not, however, find 
that this evidence is material, as it does not bear directly 
and substantially upon the specific matters under 
consideration, and by itself and in connection with evidence 
previously assembled, is not so significant that it must be 
considered to decide fairly the merits of the claim for 
service connection for lumbosacral strain.

The newly submitted evidence does not provide any basis upon 
which the veteran's service connection claim may be reopened.  
While this evidence establishes that the veteran has had 
post-service complaints of lumbosacral strain following 
service, it does not contain any medical nexus opinion 
relating lumbosacral strain to service.  Having determined 
that new and material evidence has not been received, the 
Board finds the claim to reopen must be denied.



B.	Claim for increased rating

The veteran seeks an increased rating for scarring, left 
wrist, post-operative flexor tendon and median nerve repair.  
The veteran contends that the 10 percent evaluation presently 
assigned does not adequately contemplate the severity of his 
disability.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance. Functional loss 
may be due to the absence or deformity of structures or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior in undertaking 
the motion. Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled. 38 C.F.R. 
§ 4.40.

With respect to joints in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran's scarring of the left wrist has been evaluated 
according to Diagnostic Codes 7801-7805, pertaining to scars, 
and Diagnostic Code 5215, which governs wrist injuries.  
According to Diagnostic Code 7801, scars, other than head, 
face, or neck, that are deep or that cause limited motion 
warrant a 10 percent rating if the area or areas exceed 6 
square inches (39 sq. cm). A 20 percent rating requires an 
area or areas exceeding 12 square inches (77 sq. cm). When 
these requirements are not shown, a zero percent rating is 
assigned. 38 C.F.R. § 4.31 (2006). A deep scar is one 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118, Diagnostic Code 7801.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas of 144 square inches (929 sq. cm.) 
or greater. Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated. A superficial 
scar is one not associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 
percent rating may be assigned for scars which are 
superficial and unstable. An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar. 38 C.F.R.
 § 4.118, Diagnostic Code  7803. A 10 percent rating may be 
assigned for scars which are superficial and painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804. Scars 
may also be rated on the basis of limitation of function of 
the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805.

The veteran's scarring is currently assigned a 10 percent 
evaluation under Diagnostic Codes 7805-5215, which applies to 
limitation of motion of the wrist.  Under Diagnostic Code 
5215, a 10 percent rating is provided for dorsiflexion less 
than 15 degrees or palmar flexion limited in line with 
forearm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  
Dorsiflexion of the wrist to 70 degrees is considered full 
and palmar flexion to 80 degrees is considered full. See 38 
C.F.R. § 4.71, Plate I.  Wrist injuries may also be evaluated 
according to Diagnostic Code 5214, which applies to 
ankylosis.   

The veteran underwent a VA examination in February 2002.  The 
examiner noted the veteran's history of injury to the wrist 
artery and nerves, followed by surgery and physical therapy.  
The veteran reported  numbness in the tip of the fifth digit 
and along the entire first through fourth digits extending 
into the palm.  He reported a history of a chronic cyst in 
the wrist and complained of throbbing pain in the wrist and 
hand region.  

Upon physical examination, there was no tenderness, heat, 
redness, swelling, effusion, abnormal movement, instability 
or weakness.  Dorsiflexion of the left wrist was 60 degrees, 
with palmar flexion of 80 degrees, radial deviation of 20 
degrees and ulna deviation of 45 degrees.  The examiner noted 
swelling consistent with a ganglion cyst on the palmar 
aspect.  There was lack of endurance and incoordination with 
movement of the left wrist with lack of endurance being the 
major functional impact.  The veteran was able to make a 
tight fist bilaterally, with grip strength on the left 
slightly decreased compared to the right.

Applying the 2002 examination findings to the rating 
criteria, it is clear that the evidence does not support a 
rating in excess of 10 percent for the scarring.  The scar 
was described as well healed and there was no indication of 
impairment other than from reduced grip strength and 
complaints of pain.  Normal range of motion of the wrist was 
reported.  There were no findings of ankylosis of the wrist 
that would merit a higher rating under Diagnostic Code 5214.  

However, the Board believes there is sufficient indication of 
nerve impairment so as to support a separate 10 percent 
rating for left median nerve impairment. The 2002 examination 
referred to complaints of numbness and the veteran was shown 
to have diminished grip strength in the wrist.  Resolving 
reasonable doubt in favor of the veteran, the Board finds a 
10 percent rating is in order under Code 8515 for mild 
impairment of the minor extremity median nerve.  38 C.F.R. 
§ 4.124a, Code 8515 (2006).


C.  Claim for an earlier effective date

The veteran claims that he is entitled to an earlier 
effective date for the 10 percent evaluation assigned for a 
left wrist scar.

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of the receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  However, the law provides an exception to this 
general rule holding that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if VA receives a 
claim within one year after that date.  38 U.S.C.A.
§ 5110(b); 38 C.F.R. § 3.400(o)(2).

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim. 38 C.F.R. § 3.155(a). When determining the effective 
date of an award of compensation benefits, the Board is 
required to review all the communications in the file that 
could be interpreted to be a formal or informal claim for 
benefits. See Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id. 

New and material evidence received prior to expiration of the 
appeal period or before an appellate decision is issued will 
be considered as having been filed in connection with the 
claim which was pending at the beginning of the appeal 
period.  38 C.F.R. § 3.156(b); see also VAOPGCREC 12-98 
(September 23, 1998).

In this case, the RO initially granted the veteran's March 
1964 claim for service connection for residuals of a 
laceration of the left wrist, and assigned him a non-
compensable rating, effective February 29, 1964.  

The veteran filed a claim for increased rating in August 
2001.  Having identified August 24, 2001 as the pertinent 
date of the veteran's increased rating for a left wrist 
disability, the Board must look to all the evidence of record 
to see whether it is factually ascertainable during the year 
preceding the August 2001 claim that the veteran's service-
connected wrist scarring met the criteria for a 10 percent 
rating.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

There is no evidence of any medical treatment for the 
veteran's left wrist scarring between the time of the initial 
rating and the VA examination in February 2002.   That VA 
examination showed that the veteran had a history of injury 
to the wrist artery and nerve damage, followed by surgery on 
the wrist.  Range of motion of the wrist was, however, 
normal.  Regardless, findings of the February 2002 
examination are not pertinent in demonstrating the severity 
of the veteran's left wrist disability during the year 
preceding the August 2001 claim.

Based on all of the evidence of record, the Board finds that 
it is not factually ascertainable that the veteran met the 
criteria for a 10 percent evaluation for the year preceding 
his August 2001 claim.   Accordingly, the Board finds that 
there is a preponderance of the evidence against the 
veteran's claim for an effective date earlier than August 24, 
2001, for the assignment of a 10 percent rating for scarring 
of the left wrist, post-operative flexor tendon and median 
nerve repair.   


ORDER

A separate rating of 10 percent for left median nerve repair 
is granted, subject to the regulations governing the award of 
monetary benefits.  To this extent, the appeal is allowed.

New and material evidence not having been received, re-
opening of a claim for service connection for a lumbosacral 
strain is denied.

A rating in excess of 10 percent for scarring, left wrist, 
post-operative flexor tendon and median nerve repair is 
denied.

Entitlement to an effective date earlier than August 24, 2001 
for the assignment of a 10 percent rating for scarring of the 
left wrist is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


